 

Exhibit 10.3

 

[ex10-3_001.jpg]

 

VIA ELECTRONIC MAIL AND HAND DELIVERY

 

March 13, 2020

 

Christine Silverstein

 

 

 

Dear Christine:

 

This letter of agreement and general release (“Agreement”) confirms our mutual
agreement regarding the terms and conditions of your transition period with
Abeona Therapeutics, Inc. (the “Company”). You and the Company agree as follows:

 

1. Transition Date; Transition Period – Given your effective date of resignation
of March 31, 2020, should you sign this Agreement, your effective date of
transition from the Company will be June 30, 2020 (the “Transition Date”). The
period between the date of this Agreement and the Transition Date will be a
transition period (the “Transition Period”), during which time you agree to
reasonably assist the Company with the transition of your job duties and to
perform any other transition duties as may be reasonably requested by the
Company (it being understood and agreed that such assistance will not require
any travel or a material amount of your time) (collectively, the “Transition
Duties”). The Company shall maintain, at the Company’s cost and expense, your
current level of benefits (health/medical and any other applicable benefits) and
salary at all times during the Transition Period.

 

2. Compensation/Transition Period Benefits

 

  (a) The Company will pay your current annual base salary through the
Transition Date in accordance with the Company’s usual payroll guidelines and
practices.         (b) On the next payroll date following the Transition Date,
you will be paid an amount equal to $80,000 in respect of to your prorated
target bonus for 2020.         (c) You will further be paid for any accrued but
unused vacation days, and will be reimbursed for previously submitted, but
un-reimbursed, business expenses in accordance with the Company’s usual
guidelines and practices.         (d) Following your Transition Date, provided
that: (i) you have satisfactorily performed the Transition Duties set forth in
Paragraph 1 in all material respects and complied with your other obligations
under this Agreement in all material respects, including your obligations under
Section 4 below (it being understood and agreed that the Company will provide
you written notice of any such non-compliance and that you will be deemed to
have complied with any such obligations if you cure such non-compliance, if
curable, within five (5) days following the receipt of such notice); (ii) you
have executed this Agreement on or before March 31, 2020, and you did not
exercise your right to revoke during the 7-day revocation period specified in
Paragraph 9; and (iii) you execute a formal release in a form substantially
similar to Attachment A (the “Final Release”) on, and not before, the Transition
Date, and you do not exercise your right to revoke during the 7-day revocation
period specified in Attachment A, in consideration for your release and waiver
of claims and other commitments set forth herein and in Attachment A:

 

   

 

 

[ex10-3_001.jpg]

 

  (i) The Company will pay you transition pay in the form of a twelve (12) week
continuation of your base salary, less all applicable state and federal taxes
and withholdings (such twelve (12) week period, the “Transition Period”). The
transition pay will be paid as salary continuation in accordance with the
Company’s normal payroll practices.         (ii) The Company shall make a
lump-sum payment within 30 days following the Transition Date equal to the COBRA
premiums that you would pay if you elected continued health coverage under the
Company’s health plan for you and your dependents for the three-month period
following the Transition Date, based on the COBRA rates in effect at the
Transition Date.

 

  (e) You will be entitled to receive your vested accrued benefits, if any,
under the Company’s 401(k) plan in accordance with the terms and conditions of
such plan.

 

You will not be eligible for, nor shall you have a right to receive, any
payments from the Company following the Transition Date other than, as
applicable, the amounts set forth in subparagraphs (a), (b), (c), (d) and (e)
above or except as otherwise agreed upon in writing by the Company and except as
set forth in paragraph 4 below.

 

3. Release — In consideration of your continued employment with the Company
through the Transition Period and your eligibility to receive payment of the
severance benefits described in Paragraph 2, both of which you acknowledge you
would not otherwise be entitled to receive, you waive, subject to Paragraph 3a
below, all claims available under federal, state or local law against the
Company and the directors, officers, employees, employee benefit plans and
agents of the Company arising out of your employment with the Company or the
termination of that employment, including but not limited to all claims arising
under the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Civil Rights Act of 1991, the Employee Retirement Income Security Act
(“ERISA”), the Equal Pay Act, the Genetic Information Non-discrimination Act,
the Family and Medical Leave Act, Section 1981 of U.S.C, Title VII of the Civil
Rights Act; the New York State Human Rights Law, the New York State Executive
Law, the New York State Civil Rights Law, the retaliation provisions of the New
York State Workers’ Compensation Law, the New York Labor Law, the New York City
Human Rights Law, and the New York City Administrative Code; as well as wrongful
termination claims, breach of contract claims, discrimination claims, harassment
claims, retaliation claims, whistleblower claims (to the fullest extent they may
be released under applicable law), defamation or other tort claims, and claims
for attorneys’ fees and costs.

 



a. The only claims not being waived, released and discharged by this Agreement
are (i) those that relate to your rights and remedies under this Agreement, (ii)
any rights to indemnification exculpation and/or contribution to which you are
entitled as of the date hereof pursuant to the Company’s and its affiliates
organizational documents, any indemnification or similar agreement or applicable
law (and any rights under any insurance policies of the Company or its
affiliates), and (iii) those that cannot be waived as a matter of applicable
law; any claims you may have to government-sponsored and administered benefits
such as unemployment insurance, workers’ compensation insurance (excluding
claims for retaliation under workers’ compensation laws), state disability
insurance and paid family leave insurance benefits; and any benefits that vested
on or prior to the Transition Date pursuant to a written benefit plan sponsored
by the Company and governed by the ERISA.



 

   

 

 

[ex10-3_001.jpg]

 



b. Nothing in this Agreement prevents you from filing a charge with, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that you
acknowledge that you may not recover any monetary benefits or personal relief in
connection with any such claim, charge or proceeding).       c. You hereby
represent that you have not instituted, assisted or otherwise participated in
connection with, any action, complaint, claim, charge, grievance, arbitration,
lawsuit or administrative agency proceeding, or action at law or otherwise
against the Company or any other member of the Company or any of their
respective shareholders, officers, employees, directors, shareholders or agents.

 

4. Post-Separation Obligations/Non-Disparagement       (a) Subject to Paragraph
5, you acknowledge and reaffirm your obligation to keep confidential and not to
disclose any and all non-public information concerning the Company that you
acquired during the course of your employment with the Company, including, but
not limited to, any nonpublic information concerning the Company’s business
affairs, business prospects and financial condition. You agree that you will not
make any public statement intended to disparage the Company. The Company agrees
that it will not issue or authorize any public statement intended to disparage
you.     5. Disclosure Exceptions - Nothing in this Agreement or the Final
Release shall prohibit or restrict you from lawfully (A) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or official(s)
(collectively, “Governmental Authorities”) regarding a possible violation of any
law; (B) responding to any inquiry or legal process directed to you individually
(and not directed to the Company and/or its subsidiaries) from any such
Governmental Authorities; (C) testifying, participating or otherwise assisting
in an action or proceeding by any such Governmental Authorities relating to a
possible violation of law; or (D) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, you
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made to your attorney in
relation to a lawsuit for retaliation against you for reporting a suspected
violation of law; or (c) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Nor does this
Agreement require you to obtain prior authorization from the Company before
engaging in any conduct described in this paragraph, or to notify the Company
that you have engaged in any such conduct.     6. Amendment - This Agreement and
the Final Release shall be binding upon the parties and may not be modified in
any manner, except by an instrument in writing of concurrent or subsequent date
signed by the parties hereto or their duly authorized representatives. This
Agreement and the Final Release are binding upon and shall inure to the benefit
of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

 

   

 

 

[ex10-3_001.jpg]

 

7. Confidentiality of this Agreement - Subject to Paragraph 5, you understand
and agree that in exchange for the consideration set forth above, both during
the Transition Period and thereafter, the terms and conditions of this
Agreement, the Final Release, and the contents of any negotiations and
discussions resulting in this Agreement and the Final Release, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed to any third party except (i) to the extent required by federal
or state law or otherwise agreed to in writing by the Company or (ii) in
connection with the enforcement of your rights under this Agreement; provided
that you and the Company shall be entitled to make third parties (including your
prospective employers) aware of this Agreement and your obligations under this
Agreement (including those set forth in Paragraph 14 hereof).     8. Nature of
Agreement - You understand and agree that this Agreement and the Final Release
represent a severance agreement and do not constitute an admission of liability
or wrongdoing on the part of the Company.     9. Acknowledgments - You
acknowledge that you are being provided at least twenty one (21) days to
consider this Agreement, including all attachments hereto, and that the Company
hereby advises you to consult with an attorney of your own choosing prior to
signing this Agreement. You understand that you may revoke this Agreement for a
period of seven (7) days after execution, and the Agreement shall not be
effective or enforceable until the expiration of this seven (7) day period. You
understand and agree that by entering into this Agreement you are waiving any
and all rights or claims you may have under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, and that you have
received consideration beyond that to which you were previously entitled. You
agree that changes to this Agreement, whether material or immaterial, do not
restart the running of the 21-day consideration period.     10. Taxes — All
payments hereunder will be subject to applicable deductions and withholdings.
You shall bear all expense of, and be solely responsible for, all federal, state
and local taxes due with respect to any payment received under this Agreement.
This Agreement shall be interpreted to avoid any penalty sanctions under Section
409A of the Internal Revenue Code (the “Code”). If any payment or benefit cannot
be provided or made at the time specified herein without incurring sanctions
under Section 409A of the Code, then such benefit or payment shall be provided
in full (to extent not paid in part at earlier date) at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon the your “separation from service” (within the
meaning of such term under Section 409A of the Code) and each payment made under
this Agreement shall be treated as a separate payment. In no event shall you,
directly or indirectly, designate the calendar year of payment, except as
permitted under Section 409A of the Code.

 

   

 

 

[ex10-3_001.jpg]

 

11. Further Cooperation — You agree that, during and after the term of this
Agreement, you will make yourself available, upon reasonable notice and under
reasonable conditions, to assist the Company in any capacity with respect to
matters of which you were involved or had knowledge while employed by the
Company. To that end, you agree to cooperate with the Company in connection with
any pending or future investigation or pending or threatened litigation matters,
lawsuits or administrative proceedings in which the Company believes you are an
individual with knowledge concerning the subject thereof. In particular, but
without limitation, you agree to make yourself available for meetings,
interviews, depositions, and court appearances, as reasonably requested by the
Company, and to otherwise reasonably assist the Company in connection with any
such investigation or litigation, or other proceedings. You also agree to
provide the Company with any and all documents which may be in your possession
that may concern the subject matter of any pending or future investigation or
litigation. You understand that the Company will reimburse you for all
reasonable, documented out-of-pocket expenses incurred as a result of my
obligations under this paragraph in accordance with the Company’s
then-applicable Expense Guidelines.     12. Exercise of Stock Options — You
understand that you are not entitled to any future grants of stock or stock
options. In accordance with the Stock Option Agreements and Prospectus, you
understand that all stock options will continue to vest only during the time
that you are an officer, director or advisor to the Company (including during
the 3 month period that you assisting with the transition of duties to the
Company under Section 4(b) of this Agreement). After such time, any options will
cease to vest and must be exercised by the earlier of (a)12 months after you are
no longer an officer, director or advisor to the Company (the “Exercise Period”)
or (b) the expiration of the option. You further understand that upon death or
disability, all stock options that have vested as of such date, if any, must be
exercised within twelve months of said death or disability.     13. Agreement
Not to Seek Rehire — You agree that, without prior written Company approval, you
will not seek or accept employment with the Company (including all subsidiaries
and affiliates), including assignment to or on behalf of the Company as an
independent contractor or through any third party, and the Company has no
obligation to consider you for any future employment or assignment.

 

14. Restrictive Covenants – The below are the only restrictive covneants that
are applicable to you.

 

  (a) Non-Competition — In consideration for the promises made by the Company
herein, you agree that you shall not, during the 12 week period after the
Transition Date (the “Restriction Period”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, advisor, independent contractor, employee, partner, or investor in, any
Restricted Enterprise (as defined below); provided, that in no event shall
ownership by you of two percent (2%) or less of the outstanding securities of
any class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Paragraph 14, so long as you do not have, or exercise, any rights to manage or
operate the business of such issuer other than rights as a stockholder thereof.
For purposes of this paragraph, “Restricted Enterprise” shall mean any person or
entity that, on the Transition Date, is engaged, directly or indirectly, in a
business of developing or commercializing biopharmaceutical therapies for those
therapeutic indications that the Company or its subsidiaries has either
commercialized products or programs in clinical development or has undertaken
material efforts to so engage on the date of this agreement, in any country or
territory in which on the date of this agreement the Company or any of its
affiliates markets any of its services or products or has material plans to
begin marketing any of its services or products in such country or territory;
provided, that if such business of any such person or entity which otherwise
would be a Restricted Enterprise is immaterial to the other businesses of such
person or entity and part of a separate division or subsidiary from that which
you are then employed, then such person or entity shall not be deemed to be a
Restricted Enterprise.

 

   

 



 

[ex10-3_001.jpg]

 

  (b) Non-Solicitation of Employees — During the Restriction Period, you shall
not directly or indirectly, hire, contact, recruit, induce or solicit (or assist
any person to hire, contact, induce or solicit) for employment or other services
any person who is, or within twelve (12) months prior to the date of such
hiring, contacting, inducing or solicitation was, an employee, independent
contractor, or consultant of the Company or any of its subsidiaries. For
purposes of this Paragraph 14, independent contractors and consultants refer to
such persons, companies, or entities that on or prior to the Transition Date
performed services related to the business of the Company.         (c)
Non-Solicitation of Customers — During the Restriction Period, you shall not
directly or indirectly, solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact, or meet with the Company’s current, former, or prospective customers
for purposes of offering or accepting goods or services for Restricted
Enterprises or cause any such customer to terminate or diminish their commercial
relationship with the Company. For purposes of this Agreement, a “prospective
customer” is any person or entity with whom the Company is or was engaged in
material communications with respect to potential business transactions at the
time of employment termination or six (6) months prior to date of the Transition
Date.

 

15. Entire Agreement — This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes and replaces any express or implied prior agreement with respect
to the terms of your employment and the termination thereof which you may have
had with the Company (including, without limitation, the Retention Agreement
(other than Section 3 thereof, which will remain in full force and effect)).
This Agreement may be amended only by a written document signed by the parties
hereto.     16. Voluntary Assent — You affirm that you have read this Agreement,
and understand all of its terms, including the full and final release of claims
set forth in Paragraph 3. You further acknowledge that you have voluntarily
entered into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; and that this
document gives you the opportunity and encourages you to have this Agreement
reviewed by your attorney and/or tax advisor.     17. Waiver — The failure of
either party to this Agreement to enforce any of its terms, provisions or
covenants will not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement will not
operate as a waiver of any other breach or default.     18. Severability — In
the event that any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of
this Agreement will not in any way be affected or impaired thereby. If any
provision of this Agreement is held to be excessively broad as to duration,
activity or subject, such provision will be construed by limiting and reducing
it so as to be enforceable to the maximum extent allowed by applicable law.

 

   

 

 

[ex10-3_001.jpg]

 

19. Counterparts — This Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement.     20. Notices — All
notices, demands, requests or other communications which may be or are required
to be given, served, or sent by a party pursuant to this Agreement shall be in
writing and shall be hand delivered (including delivery by courier), mailed by
first-class, registered or certified mail, return-receipt requested, postage
prepaid, or transmitted by telegram, telex or facsimile transmission, addressed
as follows:

 

If to the Company:

 

Abeona Therapeutics

1330 Avenue of the Americas

New York, NY 10019

Attention: Kristina Maximenko, HR

Telephone: (781) 267-4056

Email: lcmaximenko@abeonatherapeutics.com

 

If to you:

 

At your address on file with the Company.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent

 

21. Applicable Law - This Agreement shall be governed by the laws of New York
without reference to that jurisdiction’s choice of law rules.

 

Very truly yours,         Abeona Therapeutics, Inc.         By: /s/ Steven H.
Rouhandeh     Steven H. Rouhandeh     Executive Chairmain  

 



   

 

 

[ex10-3_001.jpg]

 

I hereby agree to the terms and conditions set forth above. I intend that this
Agreement become a binding agreement between me and the Company. I further
understand that payment of the consideration and other benefits described herein
is conditioned upon my timely execution, return and non-revocation of this
Agreement and the Final Release.

 

/s/ Christine Silverstein

Date: March 14, 2020

Christine Silverstein

 

   

 

 

[ex10-3_001.jpg]

 

ATTACHMENT A

 

FINAL RELEASE OF CLAIMS

 

  1. Release - In consideration of the transition benefits set forth in the
Agreement to which this Final Release of Claims (the “Final Release”) is
attached, which you acknowledge you would not otherwise be entitled to receive,
you waive, subject to the exceptions specified below, all claims available under
federal, state or local law against the Company and the directors, officers,
employees, employee benefit plans and agents of the Company arising out of your
employment with the Company or the termination of that employment, including but
not limited to all claims arising under the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act (“ERISA”), the Equal Pay Act, the Genetic
Information Non-discrimination Act, the Family and Medical Leave Act, Section
1981 of U.S.C, Title VII of the Civil Rights Act; the New York State Human
Rights Law, the New York State Executive Law, the New York State Civil Rights
Law, the retaliation provisions of the New York State Workers’ Compensation Law,
the New York Labor Law, the New York City Human Rights Law, and the New York
City Administrative Code; as well as wrongful termination claims, breach of
contract claims, discrimination claims, harassment claims, retaliation claims,
whistleblower claims (to the fullest extent they may be released under
applicable law), defamation or other tort claims, and claims for attorneys’ fees
and costs.

 

The only claims not being waived, released and discharged by this Final Release
are (i) those that relate to your rights and remedies under this Agreement, (ii)
any rights to the indemnification exculpation and/or contribution to which you
are entitled as of the date hereof pursuant to the Company’s and its affiliates
organizational documents, any indemnification or similar agreement or applicable
law (and any rights under the insurance policies of the Company or its
affiliates) and (iii) those that cannot be waived as a matter of applicable law;
any claims you may have to government-sponsored and administered benefits such
as unemployment insurance, workers’ compensation insurance (excluding claims for
retaliation under workers’ compensation laws), state disability insurance and
paid family leave insurance benefits; and any benefits that vested on or prior
to the Transition Date pursuant to a written benefit plan sponsored by the
Company and governed by ERISA.

 

Nothing in this Final Release prevents you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such claim, charge or proceeding).

 

   

 

 

[ex10-3_001.jpg]

 

  2. Business Expenses and Compensation - You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you except as provided in the Agreement.        
3. Return of Company Property - You agree that you have returned all Company
property, including but not limited to keys, ID card, cell phone, PDA, thumb
drive, and Company documents and information (either hard copy or electronic)
other than records related solely to your own compensation or benefits. To the
extent you have any Company material or information stored on any personal
electronic devices, you represent and warrant that you have destroyed all such
information currently known to you (subject to any litigation preservation
directive then in effect) and that you will cooperate with the Company to ensure
the return and permanent deletion of all such material and information
discovered in the future.         4. Acknowledgments - You acknowledge that you
are being provided twenty-one (21) days to consider this Final Release and that
the Company hereby advises you to consult with an attorney of your own choosing
prior to signing this Final Release. You understand that you may revoke this
Final Release for a period of seven (7) days after you sign it by notifying me
in writing, and the Final Release shall not be effective or enforceable until
the expiration of this seven (7) day revocation period. You understand and agree
that by entering into this Final Release, you are waiving any and all rights or
claims you might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

 





I hereby provide this Final Release as of the current date and acknowledge that
the execution of this Final Release is in further consideration of the severance
benefits to which I acknowledge 1 would not be entitled i f I did not sign this
Final Release. I intend that this Final Release become a binding agreement
between the Company and me i f I do not revoke my acceptance in seven (7) days.

 

  Christine Silverstein   Date

 

To be signed and returned within 21 days after the Transition Date, but not
before the Transition Date

 

   

 